73 F.3d 379NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Larry E. BLASSINGAME, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 95-5141.
United States Court of Appeals, Federal Circuit.
Dec. 7, 1995.Rehearing Denied Jan. 24, 1996.

Before CLEVENGER, RADER, and SCHALL, Circuit Judges.
PER CURIAM.


1
Larry E. Blassingame appeals from the judgment of the United States Court of Federal Claims dismissing his suit as barred by the applicable statute of limitations.


2
For the reasons stated clearly in, and on the basis of, the comprehensive opinion of Judge Bruggink, we affirm the judgment from which Blassingame appeals.  Like the Court of Federal Claims, we do not reach the merits of Blassingame's complaint because it was not filed in time to satisfy the statute of limitations.